TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00077-CR



                               Jose Luis Maldonado, Appellant

                                                v.

                                 The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
        NO. 950262, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jose Luis Maldonado seeks to appeal a judgment of conviction for the

offense of murder. The district court has certified that this is a plea-bargain case and Maldonado

has no right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: June 11, 2009

Do Not Publish